Prentis, J.,
dissenting:
I dissent from the conclusion of the majority of the court because I think, under the circumstances of this case, that the correction of the verdict was merely the correction of .a clerical error of the jury, made inadvertently in violation •of the instruction of the court and the statute which in terms fixes the minimum punishment for the crime of which, before their discharge, the prisoner had been found guilty; and that the cases of Cunningham v. State, 14 Ala. App. 1, 69 So. 982, and Taggart v. Commonwealth, 104 Ky. 305, 46 S. W. 674, cited in the majority opinion, state the correct rule which should be applied to this case.